                         UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                                  EASTERN DIVISION
                          Criminal No. 4 : 17-CR-49-2H
                             Civil No. 4 : 19-CV-63-H


BOBBY RAY WORTHINGTON,                       )
                                             )
                      Petitioner,            )
                                             )
      v.                                     )                     ORDER
                                             )
UNITED STATES OF AMERICA ,                   )
                                             )
                      Respondent.            )




       Having examined petitioner's motion pursuant to Rule 4(b) of the Rules Governing

§ 2255 Proceedings , the United States Attorney is DIRECTED to file an Answer pursuant

to Rule 5, Rules Governing § 2255 Proceedings , or to make such other response as

appropriate to the above-captioned § 2255 Motion to Vacate , Set As ide or Correct

Sentence , within forty (40) days of the filing of this order.

       SO ORDERED . This       LL~day of July, 2019 .

                                                                  D
                                                                 ATES DISTRICT JUDGE
